[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            Aug. 21, 2009
                             No. 08-14418                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D. C. Docket No. 07-81125-CV-DTKH

MATHEW A. FORREST,



                                                          Petitioner-Appellant,

                                  versus

FLORIDA DEPARTMENT OF CORRECTIONS,
Walter A. McNeil, Secretary,
ATTORNEY GENERAL OF THE STATE OF FLORIDA
Bill McCollum,


                                                       Respondents-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (August 21, 2009)

Before BLACK, BARKETT and KRAVITCH, Circuit Judges.
PER CURIAM:

       Petitioner-Appellant Mathew A. Forrest, proceeding pro se, appeals the

district court’s denial of his petition for writ of habeas corpus. Forrest argues that

his conviction and sentence for two counts of aggravated assault with a firearm

should be vacated due to ineffective assistance of his trial counsel. We disagree,

and therefore affirm.

                            I. Facts and Procedural History

       Forrest was charged in Florida state court with two counts of aggravated

assault with a firearm.1 At trial, the witnesses’ testimonies established the

following:

       Joshua Adams (“Joshua”) and Forrest used to be close friends, but in 2002

some “bad blood came between” them due to a dispute over money and/or personal

property. They subsequently had at least one fist fight. On May 19, 2003 at

approximately 4:00 PM, Joshua and his brothers were outside of their mother’s

home when they saw Forrest drive slowly past the house. Joshua observed a

“sawed off little shotgun” on top of a towel on Forrest’s dashboard. About three

hours later, Joshua and one of his brothers, Jonathan (collectively, the “Adams

brothers”), drove to a friend’s house, which was located across the street from a


       1
        Forrest was also charged with one count of being a felon in possession of a firearm, to
which he subsequently pleaded guilty, but that count is not at issue in this appeal.

                                                2
home occupied by Tavares Washington, the son of Forrest’s girlfriend. Joshua did

not see his friend’s car, so he turned around and as he passed Washington’s house,

he saw Washington and Forrest standing outside. According to Joshua, Forrest

“said something slick” and Joshua “said something slick back to him.” Then,

“[s]omebody popped the trunk to . . . a Dodge Neon” and Forrest pulled out what

initially appeared to be a stick. Joshua drove slowly down the street and Forrest

and Washington followed on foot as the men continued to exchange words.

       Eventually, Forrest raised the item that he was holding. Joshua heard a

gunshot, realized that the item in Forrest’s hand was a shotgun, and Jonathan said

to Joshua, “he shot at you.” Joshua sped away and called his older brother,

Norman, seeking assistance. Norman initially told Joshua to go to the police

station, but then directed Joshua to return to the scene of the altercation because

police had arrived. Joshua returned and recited the foregoing events to the police.

The police did not inspect Joshua’s car, but told him to take pictures if he later

noticed any damage. The next day, Joshua inspected his car and noticed that the

paint was chipped in a number of spots, consistent with damage that could be

caused by shotgun pellets. Joshua took pictures of this damage.

       Boynton Beach Police Officer Brian Adams2 testified that he was the first


       2
            The record does not imply any familial relation between Officer Adams and the Adams
brothers.

                                                 3
officer on the scene after the alleged gunfire. He observed Forrest standing outside

of Washington’s residence, leaning against a car. Detective Richard O’Connor

obtained consent from Forrest to search the car. This search yielded one live

shotgun shell. During the course of investigating and interviewing witnesses,

Officer Adams located “one spent 12 gauge shotgun” shell in the front yard. Once

the owner of the residence arrived,3 consent was obtained to search the house.

Officer Adams entered the residence, saw two children playing video games, and

asked them if they had seen a gun. One child pointed to a hole in the ceiling.

Officer Adams reached into the hole and recovered a bag, which contained a

sawed-off shotgun and live shotgun shells.

       The prosecution’s ballistics expert testified that the shotgun casing recovered

from the lawn of Washington’s house was fired by the sawed-off shotgun found in

the ceiling of the residence. He explained that this shell “was a typical shell which

would have [released] multiple projectiles [when fired].” He also testified that the

live shotgun shell found in the car fit the sawed-off shotgun found in the ceiling.

       At the conclusion of the prosecution’s case, defense counsel voiced his

desire to call Washington as a witness, but indicated that Washington was not

present. Defense counsel requested a continuance and the trial judge asked, “did


       3
         Although Washington lived at this residence, it does not appear that he was the owner
of the premises.

                                               4
you tell him that he needed to be here?” Defense counsel responded, “[I] reminded

him of the conversation we had on Sunday and that I need him . . . I can’t tell the

court if I told him to come to court. I might have said something like I’m going to

need you to testify possibly, I might have said something along those lines, but I

can’t tell the court that for sure.” The trial judge initially denied the motion for a

continuance and admonished counsel for not “mak[ing] arrangements or ask[ing]

the court for a motion to issue an emergency subpoena.” Defense counsel insisted

that a subpoena was unnecessary because Washington is “a willing witness. He

will come here voluntarily.” Defense counsel contended that Washington lived at

the house in which the gun was found and that he would testify that he was with

Forrest on May 19, 2003, that he saw Joshua, that he and Forrest did not walk

down the street after Joshua’s car, and that he did not see Forrest fire any shots at

Joshua. The trial judge ultimately explained that although he was “not happy with

the manner in which the witness was handled,” he would continue the case until

the next afternoon “in the interest of justice.”

      The next day, the trial judge opened proceedings and said to defense

counsel, “[y]ou have a witness you’re going to [c]all, right?” Defense counsel,

without explanation, responded, “Your Honor, the Defense would rest at this

time.” The jury subsequently found Forrest guilty of two counts of aggravated



                                            5
assault with a firearm. Forrest was sentenced to twenty years imprisonment.

      Forrest appealed to the state appellate court, which affirmed the convictions.

Forrest v. State, 904 So. 2d 629 (Fla. Ct. App. 2005). Forrest thereafter filed a

motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure

3.850, alleging eight instances of ineffectiveness by his trial counsel. The trial

court denied this motion and the ruling was affirmed by the state appellate court.

Forrest v. State, 967 So. 2d 212 (Fla. Ct. App. 2007).

      Forrest thereafter filed a petition for writ of habeas corpus in United States

District Court for the Southern District of Florida, again alleging ineffective

assistance of counsel. The magistrate judge issued a report and recommendation,

which concluded that the petition for writ of habeas corpus should be denied. The

district court adopted this report and recommendation and closed the case. We

issued a certificate of appealability (“COA”), limited to the following two issues

only: (1) “Whether the district court erred in determining that defense counsel was

not ineffective for failing to call an alibi witness to testify on Forrest’s behalf,” and

(2) “Whether the district court erred in determining that Forrest could not

demonstrate that the cumulative effect of counsel’s deficiencies, including his

claims that his attorney failed to investigate and prepare to the extent that he could

ensure a fair trial, amounted to ineffective assistance of counsel.”



                                            6
                                    II. Discussion

A. Standard of review

      When reviewing the district court’s denial of a habeas petition, we review

questions of law and mixed questions of law and fact de novo, and findings of fact

for clear error. Nyland v. Moore, 216 F.3d 1264, 1266 (11th Cir. 2000).

      The instant case is governed by 28 U.S.C. § 2254, which provides,

      An application for a writ of habeas corpus on behalf of a person in
      custody pursuant to the judgment of a State court shall not be granted
      with respect to any claim that was adjudicated on the merits in State
      court proceedings unless the adjudication of the claim--
      (1) resulted in a decision that was contrary to, or involved an
      unreasonable application of, clearly established Federal law, as
      determined by the Supreme Court of the United States; or
      (2) resulted in a decision that was based on an unreasonable
      determination of the facts in light of the evidence presented in the
      State court proceeding.

28 U.S.C. § 2254(d). The phrase “clearly established Federal law” refers to “the

governing legal principle or principles set forth by the Supreme Court at the time

the state court renders its decision.” Lockyer v. Andrade, 538 U.S. 63, 71-72

(2003). “A state court decision is ‘contrary to’ clearly established federal law if

either (1) the state court applied a rule that contradicts the governing law set forth

by Supreme Court case law, or (2) when faced with materially indistinguishable

facts, the state court arrived at a result different from that reached in a Supreme

Court case.” Putman v. Head, 268 F.3d 1223, 1241 (11th Cir. 2001). A state court

                                           7
conducts an “unreasonable application” of clearly established federal law if it:

(1) “identifies the correct legal rule from Supreme Court case law but unreasonably

applies that rule to the facts of the petitioner’s case,” or (2) “unreasonably extends,

or unreasonably declines to extend, a legal principle from Supreme Court case law

to a new context.” Id.

       In order to prove ineffective assistance of counsel, a petitioner must

overcome the strong presumption that his counsel’s performance was “within the

wide range of reasonable professional assistance.” Strickland v. Washington, 466

U.S. 668, 688-89 (1984). If the petitioner overcomes this presumption by showing

that counsel’s performance “fell below an objective standard of reasonableness,”

id. at 668, he must then prove that, but for his counsel’s errors, there is a

reasonable probability that the result of the proceeding would have been different.

Id. at 669.

B. Failure to Call the Alibi Witness

       Forrest argues that defense counsel was ineffective due to his failure to call

Washington as a witness. He contends that Washington would have testified that

Forrest was with him at the time that Forrest allegedly shot at the Adams brothers

and that Washington observed no such shooting.4


       4
       Forrest also argues that Washington could have provided possible motives for the
Adams brothers to proffer false testimony. The COA, however, was limited to the question of

                                              8
       We conclude that the state court’s decision was not “contrary to” clearly

established federal law because the state court applied the appropriate standard, as

identified by the Supreme Court in Strickland v. Washington, 466 U.S. 668 (1984),

and there is no Supreme Court case with materially indistinguishable facts

dictating a different outcome than that reached by the state court.

       We also conclude that the state court’s ruling was not an “unreasonable

application” of clearly established federal law. First, it is not clear from the record

why defense counsel did not call Washington as a witness after receiving the one

day continuance. If counsel made the decision not to call Washington for strategic

reasons – if, for example, he spoke with Washington and decided that his

testimony would not be helpful or that he would not make a credible witness – then

this court would not provide relief for such strategic decisions by counsel.5 See

Waters v. Thomas, 46 F.3d 1506, 1512 (11th Cir. 1995). Second, even assuming

arguendo that Washington would have been a helpful witness and that counsel’s




whether counsel was ineffective for failing to call a specific alibi witness. Other arguments as to
why that individual’s testimony could have been helpful, therefore, will not be addressed on
appeal because they are beyond the scope of the COA. See Murray v. United States, 145 F.3d
1249, 1250-51 (11th Cir. 1998) (appellate review is limited to the issues specified in the COA).
       5
         We have no evidence as to what would have been the actual substance of Washington’s
testimony. The trial transcript and Rule 3.850 motion merely contain self-serving statements by
Forrest as to what Washington would say once on the witness stand. Forrest did not submit any
affidavits from Washington that explain what he observed on May 19, 2003, if he spoke with
Forrest’s counsel, or if defense counsel told Washington that he planned to call him as a witness.

                                                 9
performance “fell below an objective standard of reasonableness” by not calling

Washington, Strickland, 466 U.S. at 668, Forrest still cannot show that

Washington’s testimony would have likely changed the result of the trial. The

following evidence had already been established against Forrest: (1) Joshua and

Jonathan both testified that they saw Forrest in possession of a sawed-off shotgun

earlier in the day and that Forrest shot at them; (2) Forrest was found by police

outside of Washington’s residence, a shotgun casing was found on the lawn of the

residence, and a shotgun was found inside the residence; (3) a ballistics expert

testified that the shotgun found inside the residence was used to fire the shotgun

casing found on the lawn; (4) a live shotgun shell that fit the sawed-off shotgun

was found inside Forrest’s trunk; and (5) the damage on Joshua’s car was

consistent with that which could be caused by shotgun pellets. In light of this

physical evidence and testimony, Forrest has not shown that had Washington

testified, there is a reasonable probability that the result would have been different.

See Wellington v. Moore, 314 F.3d 1256, 1262-63 (11th Cir. 2002) (declining to

find a reasonable probability that alibi testimony would have changed the outcome

of a trial because, inter alia, one witness testified that the defendant was in the

vicinity shortly before the crime and the victim identified the defendant as the man

who robbed her).



                                           10
       Thus, the state court’s ruling was not an unreasonable application of federal

law.

C. Cumulative Deficiencies

       Forrest argues that defense counsel committed multiple errors, largely

related to investigation and preparation for trial.6 Forrest argues that, when viewed

in aggregate, these errors amount to ineffective assistance.

       The Supreme Court has not directly addressed the applicability of the

cumulative error doctrine in the context of an ineffective assistance of counsel

claim. However, the Supreme Court has held, in the context of an ineffective

assistance claim, that “there is generally no basis for finding a Sixth Amendment

violation unless the accused can show how specific errors of counsel undermined

the reliability of the finding of guilt.” United States v. Cronic, 466 U.S. 648, 659

n.26 (1984).


       6
          Specifically, Forrest contends that counsel committed the following errors: (1) counsel
failed to notice Joshua’s statement about the gun on Forrest’s dashboard until he read Joshua’s
deposition immediately prior to trial; (2) counsel failed to recognizing the importance of
deposing Washington, even though Joshua indicated that Washington was standing next to
Forrest at the time of the shooting; (3) counsel knew that pictures of Joshua’s car existed, but
failed to investigate when and where the photos were taken and failed to object to their
admission; (4) counsel failed to properly file a motion to suppress the ballistics report;
(5) counsel failed to examine files presented by the prosecution, as evidenced by counsel’s
failure to notice that the state had a ballistics expert listed as a witness; (6) counsel failed to
request a continuance in order to file a written motion, as required by rule, asking the judge to
recuse himself due to alleged bias against defense counsel; (7) counsel failed to call a rebuttal
ballistics expert witness; and (8) counsel stated that he intended to re-call the Adams brothers,
but failed to secure their presence, thus causing the court to deny counsel’s request.

                                                 11
       Forrest raised his cumulative error argument before the state court. The state

court concluded that none of Forrest’s alleged individual errors amounts to

ineffective assistance of counsel. Thus, the state denied Forrest’s claim of

cumulative error by relying on the Florida Supreme Court’s holding in Parker v.

State, 904 So.2d 370 (Fla. 2005), which stated that “where the individual claims of

error alleged are . . . without merit, the claim of cumulative error also necessarily

fails.” Id. at 380.

       In the present appeal, Forrest lists alleged failures by counsel, but does not

establish prejudice or the collective effect of these errors on the trial. In light of

Cronic and the absence of Supreme Court precedent applying the cumulative error

doctrine to claims of ineffective assistance of counsel, the state court’s holding is

not contrary to or an unreasonable application of clearly established federal law.

Accordingly, the district court did not err in determining that Forrest’s cumulative

error argument lacked merit.

                                    III. Conclusion

       For the foregoing reasons, we affirm the district court’s denial of Forrest’s

§ 2254 petition.

       AFFIRMED.




                                            12